United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 98-3214WM
                                 _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Stephen A. Boyd,                        *      [PUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: February 9, 1999
                                Filed: February 18, 1999
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

      Stephen A. Boyd and two other men robbed a credit union in Independence,
Missouri. A jury convicted Boyd of conspiracy to commit bank robbery, armed bank
robbery, and using a firearm in a crime of violence. The district court sentenced
Boyd to 117 months in prison. Boyd appeals, and we affirm.




      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
       Initially, Boyd contends the district court improperly permitted the Government
to use a peremptory challenge to strike an African-American juror on the basis of
race. See Batson v. Kentucky, 476 U.S. 79, 96-98 (1986). We disagree. The
Government struck the juror because he had relatives who had served or were serving
jail sentences and because the juror was restless, impatient, and appeared unwilling
“to participate in the [trial] in a fair way.” These are valid, race-neutral reasons for
the juror’s dismissal. See United States v. Wiggins, 104 F.3d 174, 176 (8th Cir.
1997) (incarceration of a close family member); United States v. Todd, 963 F.2d 207,
211 (8th Cir. 1992) (impatience). Thus, the district court did not commit clear error
in denying Boyd’s claim. See Wiggins, 104 F.3d at 176. We do not reach Boyd’s
related contention that the Government allowed a similarly situated white person to
remain on the jury because Boyd raises the argument for the first time on appeal, and
even if we considered the contention, it is unsupported by the record.

       Boyd’s remaining arguments merit little discussion. First, the record contains
ample evidence on which the jury reasonably could have found Boyd guilty of the
charges. See United States v. Sutton, 41 F.3d 1257, 1260-61 (8th Cir. 1994). Boyd’s
coconspirators implicated Boyd in the crimes and testified he participated in the credit
union robbery with a gun. Also, a credit union teller and a credit union customer
identified Boyd as the robber and both stated Boyd pulled the gun from his pocket
and pointed it at the teller. Next, we reject Boyd’s claim the district court erroneously
enhanced his sentence because he obstructed justice by presenting alibi testimony.
The district court correctly added two levels to Boyd’s sentence for perjured
testimony that he was elsewhere at the time of the robbery. See United States v.
Brekke, 152 F.3d 1042, 1047 (8th Cir. 1998); U.S. Sentencing Guidelines Manual §
3C1.1 (1997). Finally, Boyd contends the district court improperly admitted
coconspirator testimony exchanged for the Government’s promise of reduced
sentences. Again, Boyd raises this argument first time on appeal, and even if the
issue was properly before us, Boyd’s reliance on the vacated decision of a Tenth
Circuit panel in United States v. Singleton, 144 F.3d 1343 (10th Cir. 1998), is

                                          -2-
misplaced. Contrary to Boyd’s view, we agree with that Circuit’s recent en banc
decision in United States v. Singleton, No. 97-3178, 1999 WL 6469 (10th Cir. Jan.
8, 1999), holding that the federal anti-gratuity statute does not apply to a prosecutor’s
promises of leniency to cooperating witnesses in exchange for their truthful
testimony.

      We affirm Boyd’s convictions and sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-